Received:830                                             Feb   2 2015 09:38am             P001
 02-02-'15 09:35 FROM-          Atascosa Stat Judge             830                         T-741     P0001/0001 F-989




                                                                                                             m

                                   Jfourtl) Court of
                                                                                                             CO


                                                                                                              ro

                                                                                                              -o
                                                                                                              3:


                               NOTIFICATION OF LATE RECORD

  Court ofAppeals No., ifknown: Q4~15-00017-CR
 Trial Court stvie:The State of Texas v. Joseph Losoya

 Trial Court No.: 29941

 I am the official responsible for preparing the clerk's record/reporter's record [circle one] in the above-
 referenced appeal. The approximate date of trial was: n-21 -2104
 The record was originally due: 1-21-2015 (not sure if this is correct)

 I anticipate the length of the record to be:


 I am unable to file the record by the date such record is due because [check one]:

 □        the appellant is not entitled to appeal without paying the fee, and the appellant has railed to pay the
          fee or make arrangements to pay the fee for preparing such record.


 D        my other duties or activities preclude working on the record and include the following [attach
          additional pages if needed]:




 0        Other. Explain [attach additional pages ifneeded]: Have been OUt SJCk With SJnUS

          infection, flu and bronchitis for an extended period.

 1 anticipate the record will be completed by: 3-2-2015
 1, as the undersigned court official, certify that a copy ofthis Notification of Late Record has been served by first class
 mail of fax to the parties to thejudgment or order being appealed.

 Date: 2-2-2015                        •
                                            Printed
                                            Name: Cynthia D, Lewis, CSR

                                            Titie: official court reporter

Rev. 1.8.14